Case 14-20064-amc        Doc 62    Filed 10/22/19 Entered 10/22/19 15:16:50         Desc Main
                                   Document     Page 1 of 2



                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
IN RE:                                               :
Lawrence E. Kisslinger                               :
                                                     :   Chapter 13
                              Debtor                 :
                                                     :   Bankruptcy No. 14-20064 AMC
Lawrence E. Kisslinger                               :
                              Movant                 :
          v.                                         :
                                                     :
Flagstar Bank, FSB                                   :
                              Respondent             :
                                                     :
                                                     :
                                                     :

RESPONSE OF FLAGSTAR BANK, FSB TO MOTION TO REINSTATE AUTOMATIC
                   STAY OF FLAGSTAR BANK FSB

       Respondent, Flagstar Bank, FSB, by and through its attorneys, Phelan Hallinan Diamond

& Jones, LLP, hereby responds to MOTION TO REINSTATE AUTOMATIC STAY OF

FLAGSTAR BANK FSB and in support thereof, avers as follows:

       1. Admitted.

       2. Denied. Respondent is without information or knowledge sufficient to form a belief

           as to the truth of the within averment.

       3. Denied. Respondent is without information or knowledge sufficient to form a belief

           as to the truth of the within averment.

       4. Denied. Respondent is without information or knowledge sufficient to form a belief

           as to the truth of the within averment.

       5. Denied. Respondent filed a motion for relief on October 14, 2016 which was

           resolved by way of a stipulation filed on December 8, 2016 and approved by the

           Court on December 12, 2016. Debtor violated the terms of the stipulation by again
Case 14-20064-amc        Doc 62   Filed 10/22/19 Entered 10/22/19 15:16:50            Desc Main
                                  Document     Page 2 of 2



          falling into post-petition default. Debtor is presently post-petition due for May 2019

          for a total post-petition arrearage in the amount of $6,445.19.

       6. Denied. Relief should not be reinstated unless Debtor is able to fully cure the post-

          petition arrearage.

       WHEREFORE, Respondent, Flagstar Bank, FSB respectfully requests that this

Honorable Court deny MOTION TO REINSTATE AUTOMATIC STAY OF FLAGSTAR

BANK FSB in its entirety.



                                                 Respectfully submitted,

Date: October 21, 2019                           /s/ Thomas Song, Esquire
                                                 Thomas Song, Esq., Id. No.89834
                                                 Phelan Hallinan Diamond & Jones, LLP
                                                 1617 JFK Boulevard, Suite 1400
                                                 One Penn Center Plaza
                                                 Philadelphia, PA 19103
                                                 Phone Number: 215-563-7000 Ext 31387
                                                 Fax Number: 215-568-7616
                                                 Email: Thomas.Song@phelanhallinan.com
